Citation Nr: 0421198	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  97-26 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a 
dental disability claimed to be caused by hospitalization or 
medical or surgical treatment reportedly provided by the 
Department of Veterans Affairs between August and December 
1984, in December 1985, and in December 1986.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1995 by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to compensation for a dental disability under 
38 U.S.C.A. § 1151.  

A hearing was held at the Board before the undersigned Member 
of the Board in October 2000.  The Board remanded the case 
for additional development in January 2001.  In March 2003, 
the Board issued a decision which denied the veteran's 
appeal.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2003 the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
and remand the case to the Board for further action.  The 
Court granted that motion in a decision issued later in July 
2003.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the Joint Motion, the parties stated that the case must be 
remanded to the Board because the requirements of the VCAA 
had not been met.  In particular it was indicated that none 
of the documents of record conformed to the notice 
requirements of 38 U.S.C.A. § 5103(a) regarding the 
allocation of responsibilities with respect to obtaining 
evidence.  The parties concluded that a November 2001 letter 
which had been referenced by the Board in its decision did 
not meet the requirements of the VCAA with respect to the 
claim for benefits under 38 U.S.C.A. § 1151 for a dental 
disability.  A regulatory provision that permitted the Board 
to provide such notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
was recently invalidated by the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, the Board must remand the case 
for the purpose of having such a letter issued.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim for benefits 
under 38 U.S.C.A. § 1151 for a dental 
disability and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
the claimant.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
RO must inform the appellant as to any 
evidence which cannot be obtained.  The 
RO should also respond to the veteran's 
attorney's request, submitted in July 
2004, for an explanation as to what 
efforts were made to obtain dental 
treatment records from a Biloxi VA 
medical facility and the Pensacola VAMC, 
and whether or not additional efforts 
will be made to obtain such records.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




